


110 HRES 1125 EH: Providing for consideration of the bill

U.S. House of Representatives
2008-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1125
		In the House of Representatives, U.
		  S.,
		
			April 23, 2008
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 5819) to amend the Small Business Act to improve the Small Business
		  Innovation Research (SBIR) program and the Small Business Technology Transfer
		  (STTR) program, and for other purposes.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the State
			 of the Union for consideration of the bill (H.R. 5819) to amend the Small
			 Business Act to improve the Small Business Innovation Research (SBIR) program
			 and the Small Business Technology Transfer (STTR) program, and for other
			 purposes. The first reading of the bill shall be dispensed with. All points of
			 order against consideration of the bill are waived except those arising under
			 clause 9 or 10 of rule XXI. General debate shall be confined to the bill and
			 shall not exceed one hour, with 40 minutes equally divided and controlled by
			 the chairman and ranking minority member of the Committee on Small Business and
			 20 minutes equally divided and controlled by the chairman and ranking minority
			 member of the Committee on Science and Technology. After general debate the
			 bill shall be considered for amendment under the five-minute rule. It shall be
			 in order to consider as an original bill for the purpose of amendment under the
			 five-minute rule the amendment in the nature of a substitute recommended by the
			 Committee on Small Business now printed in the bill. The committee amendment in
			 the nature of a substitute shall be considered as read. All points of order
			 against the committee amendment in the nature of a substitute are waived except
			 those arising under clause 10 of rule XXI. Notwithstanding clause 11 of rule
			 XVIII, no amendment to the committee amendment in the nature of a substitute
			 shall be in order except those printed in the report of the Committee on Rules
			 accompanying this resolution. Each such amendment may be offered only in the
			 order printed in the report, may be offered only by a Member designated in the
			 report, shall be considered as read, shall be debatable for the time specified
			 in the report equally divided and controlled by the proponent and an opponent,
			 shall not be subject to amendment, and shall not be subject to a demand for
			 division of the question in the House or in the Committee of the Whole. All
			 points of order against such amendments are waived except those arising under
			 clause 9 or 10 of rule XXI. At the conclusion of consideration of the bill for
			 amendment the Committee shall rise and report the bill to the House with such
			 amendments as may have been adopted. Any Member may demand a separate vote in
			 the House on any amendment adopted in the Committee of the Whole to the bill or
			 to the committee amendment in the nature of a substitute. The previous question
			 shall be considered as ordered on the bill and amendments thereto to final
			 passage without intervening motion except one motion to recommit with or
			 without instructions.
		2.During
			 consideration in the House of H.R. 5819 pursuant to this resolution,
			 notwithstanding the operation of the previous question, the Chair may postpone
			 further consideration of the bill to such time as may be designated by the
			 Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
